Citation Nr: 0418442	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly Dependency and Indemnity 
Compensation (DIC) based on the need for aid and attendance 
or on account of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service in the Philippines during 
World War II, from December 8, 1941 until his death on July 
[redacted], 1942.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila.  In the decision, the RO denied the appellant's claim 
for special monthly DIC based on the need for aid and 
attendance or on account of being housebound.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The appellant's principal disabilities are diabetes 
mellitus, a urinary tract infection, pulmonary tuberculosis, 
chronic obstructive pulmonary disease, and arteriosclerosis.  

3.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The appellant is able to care for her daily personal 
needs without assistance from others and is able to protect 
herself from the hazards of daily living.

5.  The appellant is not substantially confined to her house 
or immediate premises as a result of physical or mental 
disability.


CONCLUSIONS OF LAW

1.  The requirements for a special monthly DIC based on the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1122, 1311 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).

2.  The requirements for a special monthly DIC based 
housebound status are not met.  38 U.S.C.A. §§ 1122, 1311 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in March 2001, provided the 
appellant with a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the letter was sent to the appellant prior to the 
adjudication of her claim.  

In addition, the SOC included summaries of the evidence which 
had been obtained and considered.  The SOC also included the 
requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has declined a personal hearing.  All available 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains her available 
medical treatment records.  In addition, she has been 
afforded a VA examination.

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  

The appellant contends that the RO made a mistake by denying 
her claim for special monthly DIC.  She asserts that due to 
severe impairment she requires the aid and attendance of 
another and is housebound.  Based on its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against the claim for aid 
and attendance benefits and benefits based on being 
housebound.

A private radiology report dated in October 2000 shows that a 
chest X-ray reflected PTB, minimal; chronic obstructive lung 
disease and an arteriosclerotic aorta.  

A written statement dated in March 2001 from Luzvisminda A. 
Ares, M.D., shows that the appellant has mild diabetes 
mellitus.  She reportedly walks around by herself and does 
not need any assistance in all her activities.  A chest X-ray 
reportedly showed signs of chronic obstructive pulmonary 
disease.   

A medical record dated in July 2001 from Luzvisminda A. Ares, 
M.D., shows that the appellant has been treated for diabetes 
mellitus which is under fair control and a urinary tract 
infection which resulted in painful urination.  

The Board notes that the evidence which is of record includes 
a report of an examination of the appellant for assessing 
housebound status or permanent need for aid and attendance 
conducted by the VA in November 2001.  The report reflects 
that the appellant did not require an attendant in reporting 
for the exam.  The examiner further stated that the appellant 
was not hospitalized and was not permanently bedridden.  She 
did not have best corrected vision which was 5/200 or worse 
in both eyes.  The examiner noted that she was able to manage 
benefit payments in her own best interests without 
restriction.  She was also capable of protecting herself from 
the hazards and dangers of her daily environment.  He noted 
that she had symptoms such as frequent urination, numbness of 
the extremities, and a chronic cough.  However, she was able 
to move around the house by herself, attend church on Sundays 
and visit neighbors.  Her general appearance was that she was 
ambulatory, coherent, cooperative, and not in distress.  She 
had a small build and a fair posture.  She was fairly 
nourished.  Her gait was normal.  Her blood pressure was 
150/80.  Her upper extremities had no functional restrictions 
with reference to strength, coordination and the ability for 
self feeding, fastening clothing, bathing, shaving and 
toileting.  Her lower extremities had no limitation of 
motion, muscle atrophy, contractures, weakness, lack of 
coordination or other interference.  Her weight bearing, 
balance and propulsion were fair for her age.  Her spine had 
slight kyphosis.  She could ambulate 3 to 5 blocks.  She used 
no mechanical aid.  Regarding the circumstances when she was 
able to leave her home, the examiner stated that there were 
no restrictions when she was feeling well.  The diagnoses 
were diabetes mellitus, peripheral neuritis, bronchitis and 
urinary tract infection.  

Increased DIC is payable to a claimant who has a need for 
regular aid and attendance, or who is housebound.  See 38 
C.F.R. § 3.351.  The need for regular aid and attendance 
means helplessness or being so helpless as to require the 
regular aid and attendance of another person.  A claimant 
will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).

The VA examination report shows that the appellant was not 
completely blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  Thus, 
the criteria for special monthly DIC benefits under 38 C.F.R. 
§ 3.351(c)(1) based on impairment of vision are not met.

The Board also notes that it is undisputed that the appellant 
is not a patient in a nursing home because of mental or 
physical incapacity.  Therefore, the Board finds that the 
criteria for special monthly DIC benefits under 38 C.F.R. 
§ 3.351(c)(2) are not met.

The Board also finds that the appellant does not qualify for 
special monthly DIC on the basis of having a need for regular 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  In making a determination as to whether a 
claimant has a factual need of aid and attendance, 38 C.F.R. 
§ 3.352(a) provides that consideration is to be given to such 
conditions as inability of the claimant to dress or undress 
herself or keep herself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through extreme weakness; inability 
to attend the wants and needs of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  Being bedridden 
will also be a proper basis for allowance of special monthly 
pension.  

The aforementioned evidence, however, does not establish that 
the appellant has a need for regular aid and attendance under 
the criteria contained in 38 C.F.R. § 3.352(a).  The VA 
examiner stated that she was able perform self care and other 
activities of daily living.  In addition, Dr. Ares stated 
that the appellant did not need any assistance in all her 
activities.  There is no evidence that she is unable keep 
herself ordinarily clean and presentable; that she has 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; that she has inability 
of the claimant to feed himself through extreme weakness; 
inability to attend the wants and needs of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
There is also no evidence that she is bedridden.

In summary, the evidence shows that the appellant's 
disabilities do not render her unable to care for her daily 
personal needs without assistance from others and do not 
render her unable to protect herself from the hazards of 
daily living.  Therefore, she does not qualify for increased 
DIC on the basis of having a regular need for aid and 
attendance.

The Board notes that, under 38 C.F.R. § 3.351(e), a surviving 
spouse who does not qualify for increased DIC based on the 
need for regular aid and attendance, may be paid additional 
DIC if the person is permanently housebound by reason of 
disability or disabilities.  The requirements of being 
permanently housebound shall be met when the surviving spouse 
is substantially confined to such surviving spouse's house 
(or ward or clinical areas if institutionalized) or immediate 
premises by reason of disability or disabilities reasonably 
certain to remain throughout such surviving spouse's 
lifetime.  See 38 C.F.R. § 3.351(e).

The Board finds that the evidence demonstrates that appellant 
is not housebound.  In this regard, the Board notes that on 
examination by the VA in November 2001 it was noted that she 
could leave her house by herself.  In addition, the letter 
from Dr. Ares dated in March 2001 shows that the appellant 
can walk around by herself.  Thus, the evidence shows that 
she is not substantially confined to her house or immediate 
premises as a result of physical or mental disability.  For 
the foregoing reasons, the Board finds that the appellant 
does not have disabilities of sufficient severity to fulfill 
the requirements for a special monthly DIC based on 
housebound status.  


ORDER

Special monthly DIC based on the need for regular aid and 
attendance is denied.

Special monthly DIC based on housebound status is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



